DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group III, claims 22-24, in the reply filed on June 30, 2022 is acknowledged.  The traversal is on the ground(s) that the prior art references cited in the previous restriction requirement do not read on the special technical feature corresponding to the limitations shared between amended claims 22 and 26.  This is not found persuasive because the restriction requirement was proper with respect to the claims pending at the time. In light of the amendments to the claims, Groups I-III (claims 2-12 and 14-24) will be examined together. However, the kit of amended claims 2-12 and 14-24 and the method of amended claims 25-29 lack unity of invention as explained in the prior art rejections below. As shown below, Eguchi et al. and Blin (US 2008/0318893) in view of Suzuki (JP 2013-153957) each teach the shared technical feature of a kit for decorating a person’s skin, lips, or nail, comprising an article, a container containing a fixing agent, the fixing agent comprising a pressure-sensitive adhesive polymer and at least one solvent, and the article comprising a decorative layer having a decorative element, a support film being removably fixed to a first external surface of the decorative layer, and a base layer forming a barrier for limiting migration of the pressure-sensitive adhesive polymer and being resistant to the solvent.
Claims 25-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 30, 2022.
The requirement is still deemed proper and is therefore made FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/11/2020 is considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “1” and “2” have both been used to designate an article (see p. 7, Ln 20-22 and p. 11, Ln 18-23), and reference character “2” has been used to designate both a decorative element and an article (see p. 11, Ln 4, 18-23 and p. 8, Ln 16-29). Based on the illustrations shown in Figs. 1 and 2 and the description on pages 7-8 of the as-filed specification, the reference numeral “1” appears to intend to refer to the article, while the reference numeral “2” refers to the decorative element. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2 and 22 are objected to because of the following informalities:  
In claim 2, the limitation reciting “said separation layer being intended to enable the separation of the decorative layer and the support film, once the decorative layer has been transferred to a person’s skin, lips or at least one nail, by means of said fixing agent” should read --said separation layer being intended to enable the separation of the decorative layer and the support film[[,]] once the decorative layer has been transferred to a person’s skin, lips, or at least one nail[[,]] by means of said fixing agent” in order to clarify that the decorative layer is transferred by means of the fixing agent, rather than that the separation layer enables separation by means of the fixing agent.
In claim 22, the preamble “A Kit…” should read --A kit…--.
Appropriate correction is required.
Claim Interpretation
Regarding claim 6, the limitation reciting “wherein the decorative layer comprises at least one of acrylate copolymer and of colored pigments or of pearlescent powder or a decorative layer with a metallic effect” is interpreted according to the instant specification at page 9, Ln 24-27 to mean that the decorative layer comprises at least one layer of acrylate copolymer and colored pigments, at least one layer of pearlescent powder, or at least one layer with a metallic effect.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-12, 14-21, 23, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2-12, 14-21, 23, and 24, the preamble limitation of each of the dependent claims should be amended to recite “The decorating kit” in order to maintain proper antecedent basis. Such an amendment would clarify that the limitations of the dependent claims are intended to further limit the “[k]it for decorating a person’s skin, lips, or nail” as set forth in independent claim 22.
Regarding claim 2, the limitation reciting “said separation layer being intended to enable the separation…” is indefinite because the phrase “the separation” lacks antecedent basis as there is no prior recitation of such a separation of the decorative layer and the support film in the claims. The limitation can be amended to recite --said separation layer being intended to enable separation of the decorative layer and the support film-- in order to overcome this rejection.
Regarding claim 3, the limitation reciting “wherein said base layer comprises at least SiO2 and an acrylic resin” is indefinite in light of the instant specification because it is not clear how the base layer can comprise both SiO2 and acrylic resin.
The instant specification notes that the base layer can be an effective barrier against the migration of the pressure-sensitive adhesive polymer(s) of the fixing agent when the base layer comprises at least SiO2 and an acrylic resin, notably an acrylate copolymer (p. 11, Ln 4-12). It is not clear from this disclosure whether the combination of silicon dioxide and acrylic resin is meant to refer to a silicone acrylate copolymer, to an acrylate copolymer having silica particles dispersed therein, or to an acrylate copolymer having SiO2 in some other form. In the case of a silicone acrylate copolymer, it is not clear whether a copolymer formed of an acrylic resin and a silicone resin could be said to comprise SiO2. The instant specification does not clearly describe how SiO2 is incorporated with acrylic resin in the base layer; absent further clarification, this limitation is interpreted to mean that the base layer comprises an acrylic resin and a silicon-based component.
Regarding claim 10, the limitation reciting “wherein the decorative element comprises at least one among a pattern in two or three dimensions, or an effect imitating three dimensions, or imitating a fabric, a particle effect, a metal, or a decoration providing optical illusions according to its orientation relative to a light source” is indefinite because it is not clear what is meant by “an effect imitating three dimensions” or a decorative element that “comprises…imitating a fabric”.
In looking to the instant specification, the decorative element is said to take any form such as a color, solid or not, one or more gradients, a pattern or several patterns, repeated regularly or not (p. 8, Ln 16-18). The decorative element may be an imitation of a three-dimensional pattern, a metallic effect, a pattern such as an optical illusion, the appearance thereof varying according to the angle of incidence of the light on the pattern (p. 8, Ln 18-21). The decorative element may also be a pattern imitating glitter, fabric, or a particle effect or may enable a sensory effect to be obtained (p. 8, Ln 21-23). It is not clear from this disclosure exactly what is meant by a pattern imitating glitter, fabric, or a particle effect. A pattern imitating glitter appears to mean that the decorative element contains glitter as a component thereof, however, it is not clear what is encompassed by a pattern imitating fabric or a particle effect. Clarification from the Applicant is respectfully requested.
In light of the instant specification, the aforementioned limitation appears to intend to require that the decorative element comprises at least one of a two-dimensional pattern, a three-dimensional pattern, a pattern imitating a fabric, a pattern imitating a particle effect, a metallic effect, or a pattern providing an optical illusion which varies in appearance according to its orientation relative to a light source. Absent further clarification, the aforementioned limitation is interpreted as above for the purposes of applying prior art.
Regarding claim 23, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-11, 22, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eguchi et al. (FR 2999063, cited on IDS).
Regarding claims 22 and 23, Eguchi et al. teaches a make-up method for covering an area of human skin or nails with ornamentation, involving the use of a cosmetic product (14; fixing agent) and a sheet (20; article) having ornamental particles to be applied to the skin or nail via the adhesive of the cosmetic product ([0002]-[0003], Figs. 3-6).
The sheet comprises five layers including a transparent support film (22), a separation layer (24), a color layer (26), an aluminum layer (27), and a base layer (28) ([0004], Fig. 2). In applying the ornamentation to skin or nails, the sheet is separated by breaking the separation layer, wherein the ornamental layers (20N) including the color layer, aluminum layer, and base layer are adhered to the cosmetic product, while the carrier layer comprising the support film is removed by peeling ([0007], Figs. 3-11). Therefore, the color layer and aluminum layer correspond to the claimed decorative layer, wherein the support film is removably fixed to a first external surface thereof.
Eguchi et al. teaches that the cosmetic product (14; fixing agent) can be contained in a bottle (118; container) with a cap (118C) provided with a brush (118P; fixing agent application element), wherein the brush is used to apply the cosmetic product to the area to be made up ([0009], Fig. 16). The cosmetic product is applied in a fluid layer which has a pressure-sensitive adhesive property while drying [0002]. Eguchi et al. teaches that, in one embodiment, the fluid cosmetic product comprises water, acrylate copolymers, and alcohol, and that the sheet is applied to the skin or nails by pressing against the area covered by the cosmetic product ([0006]), thus meeting the limitations directed to the fixing agent comprising a pressure-sensitive adhesive polymer and a solvent.
It is noted that the limitations reciting “for decorating a person’s skin, lips or nail” (lines 1-2), “to be transferred to the skin, lips or at least one nail of a person” (lines 5-6), and “forming a barrier for limiting migration of the at least one pressure-sensitive adhesive polymer” (lines 12-13) are considered functional language related to the intended use of the kit and are accorded limited weight as the language does not further limit the structure of the product. As noted above, Eguchi et al. teaches that the sheet is intended to be applied to human skin and nails and further teaches materials for the base layer that the instant specification recognizes as being capable of limiting the migration of the pressure-sensitive adhesive polymer (Eguchi et al. [0004]; as-filed specification, p. 11, Ln 8-12), thus meeting the claimed functional limitations. 
Regarding claim 2, Eguchi et al. teaches all of the limitations of claim 22 above. As noted above, Eguchi et al. teaches that a separation layer (24) is arranged between the support film (22) and the color layer (26) of the decorative layer and is configured to enable the support film to be peeled off from the skin or nail during application of the ornamentation ([0004], [0007], Fig. 2).
The limitation reciting “said separation layer being intended to enable the separation of the decorative layer and the support film once the decorative layer has been transferred to a person’s skin, lips or at least one nail by at least one fixing agent” is considered functional language related to the intended use of the kit and is accorded limited weight as the language does not further limit the structure of the product. The separation layer of Eguchi et al. is capable of performing in the manner claimed, thus meeting the claimed functional limitation. 
Regarding claim 3, Eguchi et al. teaches all of the limitations of claim 22 above and further teaches that the base layer comprises a copolymer of acrylates and silica [0004].
Regarding claims 4-6, Eguchi et al. teaches all of the limitations of claim 22 above. As noted above, Eguchi et al. teaches that the color layer (26) and the aluminum layer (27) together correspond to the claimed decorative layer, such that the decorative layer comprises several superimposed sublayers and comprises at least one metallic layer or a decorative layer with a metallic effect [0004].
Regarding claim 7, Eguchi et al. teaches all of the limitations of claim 22 above and further teaches that the sheets (20) can be stored in a dispenser (40) prior to use ([0008], Fig. 12). As illustrated in Fig. 12, a support plate (46) pushes the sheets out of the dispenser using a plurality of springs (48), such that the sheet including the support film is deformed into a curved shape upon removal from the dispenser.
Regarding claim 8, Eguchi et al. teaches all of the limitations of claim 22 above and further teaches that the sheets (20) can be stored in a dispenser (40) prior to use ([0008], Fig. 12). As illustrated in Fig. 12, the dispenser holds a stack of sheets, wherein each sheet and each support film are flat.
Regarding claim 9, Eguchi et al. teaches all of the limitations of claim 22 above. As noted above, Eguchi et al. teaches that the support film (22) is a transparent support film [0004].
Regarding claim 10, Eguchi et al. teaches all of the limitations of claim 22 above. As noted above, Eguchi et al. teaches that the color layer (26) and the aluminum layer (27) together correspond to the claimed decorative layer, such that the decorative layer comprises a metal [0004].
Regarding claim 11, Eguchi et al. teaches all of the limitations of claim 22 above. As noted above, Eguchi et al. teaches that the cosmetic product (14; fixing agent) is applied to the skin or nail, and the sheet (20; article) is pressed against the area covered by the layer of cosmetic product, wherein the pressure causes the ornamental layers (20N) of the sheet to adhere locally to the adhesive ([0002], [0006]-[0007], Figs. 7-11). As illustrated in Figs. 7-11, the shape of the ornamentation applied to the skin or nail is determined by the shape of the application area of the cosmetic product ([0006]), such that only a portion of the decorative layer is transferred to the skin or nails at the location where the cosmetic product has been applied.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Eguchi et al. (FR 2999063, cited on IDS) as applied to claim 22 above.
Regarding claim 12, Eguchi et al. teaches all of the limitations of claim 22 above but does not specifically teach a thickness of the base layer. It would, however, have been obvious to one of ordinary skill in the art to select an appropriate thickness for the base layer, such as within the claimed range, in order to minimize bulkiness of the ornamental layers that are transferred to the skin or nail while maintaining sufficient durability of the sheet.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Eguchi et al. (FR 2999063, cited on IDS) as applied to claim 22 above, and further in view of Hanatani et al. (US 2011/0212140).
Regarding claim 14, Eguchi et al. teaches all of the limitations of claim 22 above. Although Eguchi et al. teaches that the cosmetic product (14; fixing agent) can contain a solvent-based pressure-sensitive adhesive ([0006]), the reference does not expressly teach that the fixing agent comprises Dow Corning® BIO-PSA 7-4602 silicone adhesive.
However, in the analogous art of nail adhesives, Hanatani et al. teaches a pressure-sensitive adhesive composition and an adhesive agent applicable to a nail, wherein the composition comprises a condensation polymer of a silicone resin and a silicone rubber [0022]. Hanatani et al. teaches that the condensation polymer is preferably in the form of a commercially available product, such as BIO-PSA 7-4602, which is selected for its superior adhesive and cohesive forces ([0004], [0038]). Hanatani et al. further teaches that such an adhesive agent made from this PSA composition does not fall off easily from the nail plate and does not leave behind residue [0020].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the kit of Eguchi et al. by including BIO-PSA 7-4602 in the pressure-sensitive adhesive composition, as taught by Hanatani et al., in order to ensure sufficient adhesion of the sheet to the nail and to prevent adhesive residue from remaining on the nail.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Eguchi et al. (FR 2999063, cited on IDS) and Hanatani et al. (US 2011/0212140) as applied to claim 14 above, and further in view of “Dow Corning® MG-2XXX Silicone Adhesives” (https://polympart.com/wp-content/uploads/ 2016/03/Dow-Corning-MG-2XXX.pdf; Published December 15, 2015; hereinafter “Dow”).
Regarding claims 15 and 16, Eguchi et al. in view of Hanatani et al. teaches all of the limitations of claim 14. Both Eguchi et al. and Hanatani et al. teach that the pressure-sensitive adhesive compositions include a polymer dissolved in a solvent (Eguchi et al., [0006]; Hanatani et al., [0097]), and Hanatani et al. further teaches that the silicone pressure-sensitive adhesive is selected for its balance of cohesion and tackiness ([0025]), however, the combination of references does not expressly teach that the fixing agent comprises Dow Corning® MG-2402 Silicone Adhesive or specific amounts of the MG-2402 and BIO-PSA 7-4602 Silicone Adhesives.
However, in the analogous art of adhesives for attachment to the body, Dow teaches that Dow Corning® MG-2402 is a solvent-based silicone pressure sensitive adhesive for use in applications involving adhering medical devices and hairpieces to the body (p. 1). Dow teaches that the MG-2402 adhesive has a viscosity of 2500 cP at 25°C, a medium tack value, and a high peel adhesion of 700 g/cm (p. 1), and further teaches that the adhesive is biocompatible in that it is non-sensitizing, non-irritating, and non-cytotoxic (p. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the kit of Eguchi et al. in view of Hanatani et al. by including the Dow Corning® MG-2402 Silicone Adhesive in the pressure-sensitive adhesive composition, as taught by Dow, in order to adjust the viscosity, tackiness, and peel adhesion while maintaining biocompatibility to enable adhesion to various parts of the body.
The combination of references does not expressly teach the claimed amounts of the MG-2404 and BIO-PSA 7-4602 Silicone Adhesives. It would, however, have been obvious to one having ordinary skill in the art to optimize an amount of each adhesive within the claimed ranges through routine experimentation in order to adjust the viscosity, tack, and peel adhesion as necessary for a particular application of the adhesive composition. See MPEP 2144.05(II).

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Eguchi et al. (FR 2999063, cited on IDS), Hanatani et al. (US 2011/0212140), and “Dow Corning® MG-2XXX Silicone Adhesives” (https://polympart.com/wp-content/uploads/ 2016/03/Dow-Corning-MG-2XXX.pdf; Published December 15, 2015; hereinafter “Dow”) as applied to claim 16 above, and further in view of Blin (US 2008/0317793).
Regarding claims 17-20, Eguchi et al. in view of Hanatani et al. and Dow teaches all of the limitations of claim 16 above but does not expressly teach specific amounts of the MG-2402 and BIO-PSA 7-4602 Silicone Adhesives and solvent.
However, in the analogous art of nail decorations, Blin teaches a method for make-up of the nails involving gluing a flexible sheet onto the nail using an adhesive, for example a silicone pressure-sensitive adhesive such as BIO-PSA (Abstract, [0111]). Blin further teaches that the adhesive is in the form of a liquid composition comprising at least one organic or aqueous solvent, in particular a volatile solvent, which can be present in the liquid composition at a content of 5 to 95 wt%, preferably 15 to 60 wt% ([0257]), which overlaps the claimed range. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).
The combination of references does not expressly teach the claimed amounts of the MG-2404 and BIO-PSA 7-4602 Silicone Adhesives. It would, however, have been obvious to one having ordinary skill in the art to optimize an amount of each adhesive and the solvent within the claimed ranges through routine experimentation in order to adjust the viscosity, tack, and peel adhesion as necessary for a particular application of the adhesive composition. See MPEP 2144.05(II).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Eguchi et al. (FR 2999063, cited on IDS) as applied to claim 22 above, and further in view of “XIAMETER® PMX-200 Silicone Fluid, 0.65 - 2 cSt” (https://www.yahuchi.com/ yahuchi689/product_upload/201607041552072728.pdf; Published November 3, 2015; hereinafter “Xiameter”).
Regarding claim 21, Eguchi et al. teaches all of the limitations of claim 22 above. Although Eguchi et al. teaches that the cosmetic product (14; fixing agent) is a fluid product which has adhesion properties upon partial drying ([0006]), the reference does not expressly teach that the solvent contains XIAMETER® PMX-200 Silicone Fluid 0.65 cSt.
However, in the analogous art of cosmetic adhesives, Xiameter teaches that the XIAMETER® PMX-200 Silicone Fluid is typically used as a base fluid in cosmetic applications such as nail polishes due to its excellent spreading and unique volatility characteristics (p. 1). In particular, XIAMETER PMX-200 Silicone Fluid 0.65 cSt is said to be a volatile fluid with an appreciable vapor pressure at ambient temperature (p. 1), whereas the 1.0 cSt, 1.5 cSt, and 2.0 cSt Silicone Fluids each have a flash point above room temperature (p. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the kit of Eguchi et al. by selecting XIAMETER® PMX-200 Silicone Fluid 0.65 cSt as the solvent of the fixing agent, based on its suitability for use as a solvent in cosmetic applications and its desirable spreading and volatility characteristics, as taught Xiameter.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Eguchi et al. (FR 2999063, cited on IDS) as applied to claim 22 above, and further in view of Roescheisen (US 2013/0032163, previously cited).
Regarding claim 24, Eguchi et al. teaches all of the limitations of claim 22 above but does not expressly teach that the kit comprises an applicator capable of smoothing over the article onto the nail. 
However, in the analogous art of nail decorations, Roescheisen teaches a nail foil (200; article) to be adhered to a nail plate via a pressure-sensitive adhesive (204) ([0060], [0077], Fig. 2). Roescheisen teaches a method of applying the nail foil to the nail plate involving adhering (108) the foil to the nail and adjusting (110) the foil by way of flattening, stretching, curving, bending, de-bubbling, rubbing, or repositioning [0055]. The flattening and stretching step can be carried out by a hand or finger or by using an orangewood stick or a cuticle pusher (applicator) [0055]. Roescheisen teaches that by using the above approach, the nail foil can be easily wrapped around the nail plate and can achieve a smooth fit on the nail plate [0055].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the kit of Eguchi et al. by including an applicator capable of smoothing the article onto a nail, as taught by Roescheisen, for the benefit of ensuring that the article can be securely attached to the nail and sufficiently conforms to the shape thereof.

Claims 2-8, 10, 12, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Blin (US 2008/0317793) in view of Suzuki (JP 2013-153957, machine translation via EPO provided).
Regarding claims 22 and 23, Blin teaches a kit for make-up or care of the nails comprising a flexible sheet (article) with at least one layer of at least one organic and/or inorganic material and an adhesive composition (fixing agent) containing at least one adhesive (Abstract, [0027]-[0029]). Blin teaches that the flexible sheet can be adhered to a nail by applying a liquid adhesive composition to the nail and subsequently applying the flexible sheet to the adhesive ([0016]-[0018]).
The flexible sheet is a multilayer film made by superposition of at least two layers obtained by dispersions of film-forming polymers containing the at least one organic and/or inorganic material ([0254]-[0255]). The layers of organic and/or inorganic material can further contain at least one material with a special optical effect, such as a goniochromatic, metallic, soft-focus, rainbow, thermochromic, and/or photochromic effects ([0279]-[0289]). Therefore, the special-effect material corresponds to the claimed decorative element, while the one or more layers containing the special-effect material corresponds to the claimed decorative layer. The layer of film-forming polymers which comes into contact with the adhesive composition is taken to correspond to the claimed base layer. Blin further teaches that a protective film (support film) is removably fixed to one or more faces of the flexible sheet ([0009], [0025]-[0026]).
Blin teaches that the adhesive can contain one or more adhesive silicone compounds, for example a pressure-sensitive adhesive polymer, and that the liquid adhesive composition (fixing agent) can further contain an organic or aqueous solvent ([0097], [0111], [0242], [0256]-[0258]). Blin further teaches that the flexible sheet may be removable from the nail by dissolving or swelling the organic and/or inorganic material and the adhesive using particular solvents [0035]. One of ordinary skill in the art would thus recognize that the material of the flexible sheet, in particular the base layer, would need to be resistant to the solvent contained in the adhesive composition in order for the flexible sheet to remain securely adhered to the nail.
It is noted that the limitations reciting “for decorating a person’s skin, lips or nail” (lines 1-2), “to be transferred to the skin, lips or at least one nail of a person” (lines 5-6), and “forming a barrier for limiting migration of the at least one pressure-sensitive adhesive polymer” (lines 12-13) are considered functional language related to the intended use of the kit and are accorded limited weight as the language does not further limit the structure of the product. As noted above, Blin teaches that the flexible sheet is intended to be applied to a person’s nails and further teaches materials for the base layer that the instant specification recognizes as being capable of limiting the migration of the pressure-sensitive adhesive polymer (Blin, [0072], [0111]; as-filed specification, p. 11, Ln 8-12; p. 12, Ln 16-20), thus meeting the claimed functional limitations. 
Although Blin teaches that the adhesive composition (fixing agent) can be a liquid composition to be applied directly to the nail ([0016]-[0018]), the reference does not expressly teach a container containing the liquid adhesive composition. 
However, in the analogous art of nail decoration kits, Suzuki teaches a nail decorative kit comprising an adhesive (1; fixing agent) and a decorative element in the form of fibers (2) ([0030], Figs. 1-7). The adhesive is housed in a container (3), wherein an applicator (5) comprising a brush portion (7; fixing agent application element) and a handle (6) serves as the lid of the container ([0032], Fig. 1). Suzuki teaches that since the brush portion is immersed in the adhesive when the applicator is inside the container, the adhesive can be easily applied to a nail (11) via the brush portion [0036].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the kit of Blin by containing the adhesive composition in the container of Suzuki in order to enable the adhesive to be stored for long-term use and easily applied to a nail using the integral applicator.
Regarding claim 2, Blin in view of Suzuki teaches all of the limitations of claim 22 above, and Blin further teaches that the face of the protective film (support film) in contact with the face of the flexible sheet is coated with a non-stick material (separation layer), preferably siliconized ([0009], [0025]). 
The limitation reciting “said separation layer being intended to enable the separation of the decorative layer and the support film once the decorative layer has been transferred to a person’s skin, lips or at least one nail by at least one fixing agent” is considered functional language related to the intended use of the kit and is accorded limited weight as the language does not further limit the structure of the product. The non-stick material coated on the protective film is capable of performing in the manner claimed, thus meeting the claimed functional limitation. 
Regarding claim 3, Blin in view of Suzuki teaches all of the limitations of claim 22 above, and Blin further teaches that the film-forming compounds used to make the layers of the flexible sheet can include acrylic/silicone hybrid polymers ([0049], [0072], [0255]), thus meeting the limitation requiring that the base layer comprises at least SiO2 and an acrylic resin.
Regarding claims 4-6, Blin in view of Suzuki teaches all of the limitations of claim 22 above. As noted above, Blin teaches that the flexible sheet is a multilayer film made by superposition of at least two layers obtained by dispersions of film-forming polymers containing the at least one organic and/or inorganic material, wherein the layers of organic and/or inorganic material can further contain at least one material with a special optical effect, such as a metallic effect produced by metal particles ([0254]-[0255], [0279]-[0289]). Therefore, Blin teaches that the decorative layer comprises several superimposed layers, wherein at least one layer can comprise a metallic layer or a layer with a metallic effect.
Regarding claim 7, Blin in view of Suzuki teaches all of the limitations of claim 22 above, and Blin further teaches that the flexible sheet (article) is capable of deforming inelastically so as to match the convex profile of the nail [0033]. Therefore, when the flexible sheet is adhered to the nail, the protective film (support film) is curved to match the curved shape of the nail.
Regarding claim 8, Blin in view of Suzuki teaches all of the limitations of claim 22 above but does not expressly teach that the support film is flat. It would, however, have been obvious to one of ordinary skill in the art to make the flexible sheet flat, such that the support film is flat, in order to more easily store and transport a stack of flexible sheets in a compact form.
Regarding claim 10, Blin in view of Suzuki teaches all of the limitations of claim 22 above. As noted above, Blin teaches that the layers of the flexible sheet can contain at least one special-effect material (decorative element), such as a goniochromatic, metallic, soft-focus, rainbow, thermochromic, and/or photochromic effects ([0279]-[0289]). Therefore, the metallic particles are taken to meet the limitation requiring that the decorative element comprises a metal or a metallic effect.
Regarding claim 12, Blin in view of Suzuki teaches all of the limitations of claim 22 above, and Blin further teaches that the flexible sheet has a thickness in the range from 1 µm to 2 mm, more preferably in the range from 10 µm to 1 mm [0006]. Although Blin in view of Suzuki does not expressly teach a thickness of the base layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected an appropriate thickness for the base layer, such as within the claimed range, in order to ensure the flexible sheet has sufficient flexibility to conform to the nail while also imparting sufficient durability to the flexible sheet.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Blin (US 2008/0317793) in view of Suzuki (JP 2013-153957, machine translation via EPO provided) as applied to claim 22 above, and further in view of Levine et al. (US 4,884,719).
Regarding claim 9, Blin in view of Suzuki teaches all of the limitations of claim 22 above, and although Blin teaches that a protective film (support film) is provided in contact with the flexible sheet ([0009], [0025]), the combination of references does not expressly teach that the support film is transparent, translucent, or opaque.
However, in the analogous art of cosmetic products, Levine et al. teaches a plurality of cosmetic products (4), such as nail enamel, which is provided on a support strip (1) (Abstract; col 2, Ln 44-51; Figs. 1-3). Levine et al. teaches that a top strip (5) is releasably attached to the support strip so as to cover and protect the cosmetic products, and that the top strip can be opaque, colored, patterned, or transparent, and is preferably transparent so that the customer can visualize the cosmetic product (col 3, Ln 3-24). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the kit of Blin in view of Suzuki by using a transparent, translucent, or opaque support film, as taught by Levine et al., according to the desired aesthetic appearance of the article, and depending on whether is it desired for a customer to view the decorative element of the decorative layer prior to removal of the support film. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Blin (US 2008/0317793) in view of Suzuki (JP 2013-153957, machine translation via EPO provided) as applied to claim 22 above, and further in view of Eguchi et al. (FR 2999063, cited on IDS).
Regarding claim 11, Blin in view of Suzuki teaches all of the limitations of claim 22 above. It is noted that the limitation reciting “intended to be transferred to a person’s skin, lips or at least one nail, to the location where the fixing agent has been applied beforehand” is considered functional language related to the intended use of the kit. Although Blin teaches that the protective film is coated with a non-stick material to facilitate removal of the film from the flexible sheet ([0025]), the combination of references does not expressly teach that only a portion of the decorative layer is capable of being transferred to the skin, lips, or nail at the location where the fixing agent has been applied.
However, in the analogous art of body decorations, Eguchi et al. teaches a make-up method for covering an area of human skin or nails with ornamentation, involving the use of a sheet (20; article) comprising five layers including a transparent support film (22), a separation layer (24), a color layer (26), an aluminum layer (27), and a base layer (28) ([0001], [0004], Fig. 2). Eguchi et al. teaches that an adhesive cosmetic product (14; fixing agent) is applied to the skin or nail, and the sheet is pressed against the area covered by the layer of cosmetic product, wherein the pressure causes the sheet to adhere locally to the adhesive ([0002], [0006]-[0007], Figs. 7-11). As illustrated in Figs. 7-11, the shape of the ornamentation applied to the skin or nail is determined by the shape of the application area of the cosmetic product [0006].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the kit of Blin in view of Suzuki by forming the non-stick separation layer so as to enable only selective portions of the decorative layer to be transferrable to the skin, lips, or nail at the application location of the fixing agent, as taught by Eguchi et al., in order to enable the decorative layer to be applied in particular shapes on the skin or nail.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Blin (US 2008/0317793) in view of Suzuki (JP 2013-153957, machine translation via EPO provided) as applied to claim 22 above, and further in view of Hanatani et al. (US 2011/0212140).
Regarding claim 14, Blin in view of Suzuki teaches all of the limitations of claim 22 above. Although Blin teaches that the adhesive composition (fixing agent) can contain a silicone pressure-sensitive adhesive, such as Dow Corning® BIO-PSA 7-4600 ([0111]), the combination of references does not specifically teach that the fixing agent comprises Dow Corning® BIO-PSA 7-4602 silicone adhesive.
However, in the analogous art of nail adhesives, Hanatani et al. teaches a pressure-sensitive adhesive composition and an adhesive agent applicable to a nail, wherein the composition comprises a condensation polymer of a silicone resin and a silicone rubber [0022]. Hanatani et al. teaches that the condensation polymer is preferably in the form of a commercially available product, such as BIO-PSA 7-4602, which is selected for its superior adhesive and cohesive forces ([0004], [0038]). Hanatani et al. further teaches that such an adhesive agent made from this PSA composition does not fall off easily from the nail plate and does not leave behind residue [0020].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the kit of Blin in view of Suzuki by including BIO-PSA 7-4602 in the silicone pressure-sensitive adhesive composition, as taught by Hanatani et al., in order to ensure sufficient adhesion of the flexible sheet to the nail and to prevent adhesive residue from remaining on the nail.

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Blin (US 2008/0317793) in view of Suzuki (JP 2013-153957, machine translation via EPO provided) and Hanatani et al. (US 2011/0212140) as applied to claim 14 above, and further in view of “Dow Corning® MG-2XXX Silicone Adhesives” (https://polympart.com/wp-content/uploads/ 2016/03/Dow-Corning-MG-2XXX.pdf; Published December 15, 2015; hereinafter “Dow”).
Regarding claims 15 and 16, Blin in view of Suzuki and Hanatani et al. teaches all of the limitations of claim 14. Both Blin and Hanatani et al. teach that the pressure-sensitive adhesive compositions include a polymer dissolved in a solvent (Blin, [0111]; Hanatani et al., [0097]), and Hanatani et al. further teaches that the silicone pressure-sensitive adhesive is selected for its balance of cohesion and tackiness ([0025]), however, the combination of references does not expressly teach that the fixing agent comprises Dow Corning® MG-2402 Silicone Adhesive or specific amounts of the MG-2402 and BIO-PSA 7-4602 Silicone Adhesives.
However, in the analogous art of adhesives for attachment to the body, Dow teaches that Dow Corning® MG-2402 is a solvent-based silicone pressure sensitive adhesive for use in applications involving adhering medical devices and hairpieces to the body (p. 1). Dow teaches that the MG-2402 adhesive has a viscosity of 2500 cP at 25°C, a medium tack value, and a high peel adhesion of 700 g/cm (p. 1), and further teaches that the adhesive is biocompatible in that it is non-sensitizing, non-irritating, and non-cytotoxic (p. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the kit of Blin in view of Suzuki and Hanatani et al. by including the Dow Corning® MG-2402 Silicone Adhesive in the pressure-sensitive adhesive composition, as taught by Dow, in order to adjust the viscosity, tackiness, and peel adhesion while maintaining biocompatibility to enable adhesion to various parts of the body.
The combination of references does not expressly teach the claimed amounts of the MG-2404 and BIO-PSA 7-4602 Silicone Adhesives. It would, however, have been obvious to one having ordinary skill in the art to optimize an amount of each adhesive within the claimed ranges through routine experimentation in order to adjust the viscosity, tack, and peel adhesion as necessary for a particular application of the adhesive composition. See MPEP 2144.05(II).
Regarding claims 17-20, Blin in view of Suzuki and Hanatani et al. and Dow teaches all of the limitations of claim 16 above but does not expressly teach specific amounts of the MG-2402 and BIO-PSA 7-4602 Silicone Adhesives and solvent.
However, in the analogous art of nail decorations, Blin teaches a method for make-up of the nails involving gluing a flexible sheet onto the nail using an adhesive, for example a silicone pressure-sensitive adhesive such as BIO-PSA (Abstract, [0111]). Blin further teaches that the adhesive is in the form of a liquid composition comprising at least one organic or aqueous solvent, in particular a volatile solvent, which can be present in the liquid composition at a content of 5 to 95 wt%, preferably 15 to 60 wt% ([0257]), which overlaps the claimed range. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).
The combination of references does not expressly teach the claimed amounts of the MG-2404 and BIO-PSA 7-4602 Silicone Adhesives. It would, however, have been obvious to one having ordinary skill in the art to optimize an amount of each adhesive and the solvent within the claimed ranges through routine experimentation in order to adjust the viscosity, tack, and peel adhesion as necessary for a particular application of the adhesive composition. See MPEP 2144.05(II).



Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Blin (US 2008/0317793) in view of Suzuki (JP 2013-153957, machine translation via EPO provided) as applied to claim 22 above, and further in view of “XIAMETER® PMX-200 Silicone Fluid, 0.65 - 2 cSt” (https://www.yahuchi.com/yahuchi689/ product_upload/201607041552072728.pdf; Published November 3, 2015; hereinafter “Xiameter”)
Regarding claim 21, Blin in view of Suzuki teaches all of the limitations of claim 22 above. Although Blin teaches that the solvent used in the adhesive composition (fixing agent) can be a volatile silicone having a viscosity ≤ 8 centistokes, such as hexamethyl disiloxane ([0242], [0257]), the combination of references does not specifically teach that the solvent contains XIAMETER® PMX-200 Silicone Fluid 0.65 cSt.
However, in the analogous art of cosmetic adhesives, Xiameter teaches that the XIAMETER® PMX-200 Silicone Fluid is typically used as a base fluid in cosmetic applications such as nail polishes due to its excellent spreading and unique volatility characteristics (p. 1). In particular, XIAMETER PMX-200 Silicone Fluid 0.65 cSt is said to be a volatile fluid with an appreciable vapor pressure at ambient temperature (p. 1), whereas the 1.0 cSt, 1.5 cSt, and 2.0 cSt Silicone Fluids each have a flash point above room temperature (p. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the kit of Blin in view of Suzuki by selecting XIAMETER® PMX-200 Silicone Fluid 0.65 cSt as the solvent of the fixing agent, based on its suitability for use as a volatile silicone solvent in cosmetic applications and its desirable spreading and volatility characteristics, as taught Xiameter.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Blin (US 2008/0317793) in view of Suzuki (JP 2013-153957, machine translation via EPO provided) as applied to claim 22 above, and further in view of Roescheisen (US 2013/0032163, previously cited).
Regarding claim 24, Blin in view of Suzuki teaches all of the limitations of claim 22 above. Although Suzuki teaches that the nail decoration kit includes a spatula for adjusting the fibers attached to the nail via the adhesive ([0034], [0039]), the combination of references does not expressly teach that the kit comprises an applicator capable of smoothing over the article onto the nail. 
However, in the analogous art of nail decorations, Roescheisen teaches a nail foil (200; article) to be adhered to a nail plate via a pressure-sensitive adhesive (204) ([0060], [0077], Fig. 2). Roescheisen teaches a method of applying the nail foil to the nail plate involving adhering (108) the foil to the nail and adjusting (110) the foil by way of flattening, stretching, curving, bending, de-bubbling, rubbing, or repositioning [0055]. The flattening and stretching step can be carried out by a hand or finger or by using an orangewood stick or a cuticle pusher (applicator) [0055]. Roescheisen teaches that by using the above approach, the nail foil can be easily wrapped around the nail plate and can achieve a smooth fit on the nail plate [0055].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the kit of Blin in view of Suzuki by including an applicator capable of smoothing the article onto a nail, as taught by Roescheisen, for the benefit of ensuring that the article is securely attached to the nail and sufficiently conforms to the shape thereof.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564. The examiner can normally be reached Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rebecca L Grusby/Examiner, Art Unit 1785                                                                                                                                                                                                        
/LAURA C POWERS/Primary Examiner, Art Unit 1785